Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
					Previous Rejections
Applicants' arguments, filed 1/8/21 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable 

over Gokhale et al. (USP 7,226,932) in view of  Kichiiro et al. (WO 

2009/093650A1).

Gokhale et al. teaches an oral composition for drugs that are insoluble in oil and water contains edible emulsifier, oil and solubiliser, see title and abstract. Gokhale et al. teaches an oral pharmaceutical composition comprising a) a pharmaceutical which is substantially water and oil insoluble; b) an edible emulsifier; c) an edible oil; and d) an edible solubilizer. The pharmaceutical may be at a concentration within the range of about 
range of about 30 to about 45% (w/w). The oil may be at a concentration within the range of about 10 to about 50% (w/w); preferably, at a concentration within the range of
about 10 to about 45% (w/w); and more preferably, at a concentration within the range of about 25 to about 45% (w/w), see columns 3-4, lines  58-67 and 1-12 respectively. The desired feature of the invention is to increase bioavailability of the water or oil insoluble drug as discussed in column 2, lines 21-32. The solution obtained is a uniform solution, see column 5, lines 17-19. Gokhale teaches emulsion comprises water, an aqueous solution wherein the edible oil comprises vegetable oil or vegetable fat, and wherein the oil can be soy oil or olive oil, see claims 1-5. 
Gokhale does not each use of 50% or more by weight of lecithin.
Gokhale et al. also does not tech the claimed turbidity value.
Kichiiro et al. teaches a prostaglandin-containing fat emulsion excellent in stability of an emulsion as well as stability of prostaglandin (water insoluble) and a method for producing the same. The prostaglandin-containing fat emulsion comprises at least prostaglandin, a fat, an emulsifier containing phosphatidylethanolamine in an amount of 2% by weight or less and water as constituents and is characterized in that a content of the fat is from 0.05 to 20 mg/mL, a weight ratio of prostaglandin to the fat ( prostaglandin/fat) is from 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized 50% or more by weight of the emulsifier as lecithin into the emulsion comprising water and oil insoluble drug as taught by Kichiiro et al .into the emulsion of Gokhale et al. One of ordinary skill would have been motivated to do so because Gokhale teaches an emulsion comprising a water insoluble drug for increasing its bioavailability for systemic administration and Kichiiro teaches an emulsion comprising a water insoluble drug comprising 50% or more of lecithin as an emulsifier which increases the stability of the drug and wherein the emulsion has turbidity of less than 0.5. Since Gokhale provides range of amount from about 10% to 50% of oil content, it would have been obvious to one of ordinary skill to have manipulated the oil amount in an emulsion formulation comprising water insoluble drug based on the guidance provided by Gokhale et al. for increased bioavailability of the water insoluble drug and yet possess stability as taught by Kichiiro et al.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gokhale et al. (USP 7,226,932) in view of Kichiiro et al. (WO 2009/093650A1)
and further in view of Lopez et al. (US PG pub. 2012/0121670A1).
Gokhale as modified by Kichiiro et al. does not teach the use of a saccharide. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized active ingredients such as saccharides into the emulsion formulation of Gokhale as modified by Kiichiro et al. teaching nanoemulsion. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  
Applicant’s arguments are moot in view of the new rejections made above wherein Gokhale et al. teaches the claimed amount of oil content in an emulsion.
Action is final

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612